955 So. 2d 1205 (2007)
Timothy PALLAI, Appellant,
v.
DEPARTMENT OF REVENUE o/b/o Karen R. Tipton, Appellee.
No. 2D06-545.
District Court of Appeal of Florida, Second District.
May 9, 2007.
*1206 Debra J. Sutton and Sara-Jean Palmer of The Sutton Law Firm, Bartow, for Appellant.
Bill McCollum, Attorney General, and William H. Branch, Assistant Attorney General, Tallahassee, for Appellee.
SALCINES, Judge.
Timothy Pallai appeals an order denying his petition to vacate a Florida "Judgment of Paternity/Order On Temporary Support." We reverse.
In his petition to vacate, Mr. Pallai asserted that the Florida judgment entered on February 27, 1992, was void. See Fla. R. Civ. P. 1.540(b); M.L. Builders, Inc. v. Reserve Developers, LLP, 769 So. 2d 1079, 1081 (Fla. 4th DCA 2000) ("Although rule 1.540(b) imposes a one-year limitations period for filing certain motions to vacate, parties seeking relief from a judgment that is void are subject only to a `reasonable time' requirement."). A hearing on Mr. Pallai's petition to vacate was conducted, but no evidence was presented. Instead, the parties were directed to file memoranda of law. Thereafter, the trial court entered the order denying relief to Mr. Pallai.
The trial court should have conducted an evidentiary hearing to consider the merits of the petition. We reverse the order denying Mr. Pallai's petition and remand this matter to the trial court to conduct an evidentiary hearing to determine the issues of jurisdiction, personal service upon Mr. Pallai, and the amount of credit to which Mr. Pallai is entitled for payments made against any arrearages which may exist. Further, we remand for a complete review of all additional issues raised in Mr. Pallai's motion for rehearing.
Reversed and remanded.
DAVIS and WALLACE, JJ., Concur.